FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER


                THIS FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this
“Amendment”) is made as of December 15, 2003, by and among NMP, Inc., a Delaware
corporation (“Holdco”), MarketWatch.com, Inc., a Delaware corporation
(“Parent”), Pinnacor Inc., a Delaware corporation (“Company”), Maple Merger Sub,
Inc., a Delaware corporation (“Parent Merger Sub”) and a direct wholly-owned
subsidiary of Holdco, and Pine Merger Sub, Inc., a Delaware corporation
(“Company Merger Sub”) and a direct wholly owned subsidiary of Holdco.



RECITALS


                A.             Holdco, Parent, Company, Parent Merger Sub, and
Company Merger Sub entered into that certain Agreement and Plan of Merger dated
as of July 22, 2003 (the “Agreement”).


                B.             Pursuant to Section 10.03 of the Agreement, the
parties now desire to amend the Agreement as provided herein.


                NOW, THEREFORE, the parties hereto hereby agree as follows:



AGREEMENT


                1.             Capitalized terms that are not defined in this
Amendment have the respective meanings set forth in the Agreement.


                2.             The second recital to the Agreement is hereby
deleted in its entirety and the following is hereby substituted therefor:


                “WHEREAS, the combination of Company and Parent which is
intended to achieve important business objectives shall be effected by the terms
of this Agreement through the Mergers and, potentially, the Roll-Up Mergers (as
defined in Section 2.14);"


                3.             The fifth recital to the Agreement is hereby
deleted in its entirety and the following is hereby substituted therefor:


                “WHEREAS, for Federal income tax purposes, it is intended that
the Parent Merger, or the Parent Merger taken together with the Parent Roll-Up
Merger (as defined herein), shall constitute a reorganization within the meaning
of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations promulgated thereunder, and that either the Company Merger
taken together with the Company Roll-Up Merger (as defined herein) shall qualify
as a reorganization described in Section 368(a) of the Code and the regulations
promulgated thereunder or, if there are no Roll-Up Mergers (as defined herein),
the Parent Merger and the Company Merger, taken together, shall constitute an
exchange governed by Section 351 of the Code and the regulations promulgated
thereunder;"


                4.             A new Section 2.14 is hereby added to the
Agreement as follows:


                 “SECTION 2.14.  Roll-Up Mergers


                As soon as possible following the Effective Time of the Mergers,
the parties shall determine the percentage (the “Cash Percentage”) of the
Company Merger Consideration (including, for purposes of this Section 2.14, cash
paid pursuant to the exercise of appraisal rights and cash received as damages
or otherwise pursuant to the shareholder class action lawsuit filed on July 24,
2003), by value, represented by the Cash Distribution Amount (including, for
purposes of this Section 2.14, but without duplication of any amount, cash paid
pursuant to the exercise of appraisal rights, cash paid in lieu of fractional
shares of Holdco Common Stock and cash received as damages or otherwise pursuant
to the shareholder class action lawsuit filed on July 24, 2003). Such
determination shall be based upon the fair market value of a share of Holdco
Common Stock as of the Effective Time, which shall equal the mean between the
high and low trading prices of a share of Holdco Common Stock as reported on the
Nasdaq National Market either on the date that includes the Effective Time or,
if there is no trading in Holdco Common Stock on such date, then on the first
subsequent date on which Holdco Common Stock is listed for trading. If the Cash
Percentage is less than or equal to fifty-five percent (55%), (i) Parent shall
be merged, as soon as possible following the Effective Time, into Holdco, with
Holdco surviving (the “Parent Roll-Up Merger”), and (ii) Company shall be
merged, as soon as possible following the Effective Time, into Holdco, with
Holdco surviving (the “Company Roll-Up Merger,” and, together with the Parent
Roll-Up Merger, the “Roll-Up Mergers”).


                5.             Section 6.01(l) of the Agreement is hereby
deleted in its entirety and the following is hereby substituted therefor:


                “(l)             engage in any action or enter into any
transaction or authorize any action to be taken or transaction to be entered
into that could reasonably be expected to delay the consummation of, or
otherwise adversely affect, any of the transactions contemplated by this
Agreement, including the taking of any action that would prevent either (i) the
Company Merger, taken together with the Company Roll-Up Merger, from qualifying
as a “reorganization” within the meaning of Section 368(a) of the Code and the
regulations promulgated thereunder, or (ii) if there are no Roll-Up Mergers, the
Parent Merger and the Company Merger, taken together, from qualifying as an
exchange described under Section 351 of the Code and the regulations promulgated
thereunder;"


                6.             Section 6.02(b) of the Agreement is hereby
deleted in its entirety and the following is hereby substituted therefor:


                “(b)             engage in any action or enter into any
transaction or permit any action to be taken or transaction to be entered into
that could reasonably be expected to delay the consummation of, or otherwise
adversely affect, any of the transactions contemplated by this Agreement,
including the taking of any action that would prevent either (i) each of the
Company Merger and the Parent Merger, taken together with its respective Roll-Up
Merger, from qualifying as a “reorganization” within the meaning of Section
368(a) of the Code and the regulations promulgated thereunder, or (ii) if there
are no Roll-Up Mergers, the Company Merger and the Parent Merger, taken
together, from qualifying as an exchange described under Section 351 of the Code
and the regulations promulgated thereunder;"


                7.             Section 7.07(b) of the Agreement is hereby
deleted in its entirety and the following is hereby substituted therefor:


                “(b)             Each of Parent and the Company shall use
commercially reasonable efforts to cause either (i) each of the Company Merger
and the Parent Merger, taken together with its respective Roll-Up Merger, to
qualify as a “reorganization” within the meaning of Section 368(a) of the Code
and the regulations promulgated thereunder, or (ii) if there are no Roll-Up
Mergers, (A) the Company Merger and the Parent Merger, taken together, to
qualify as an exchange described in Section 351 of the Code and the regulations
promulgated thereunder, and (B) the Parent Merger to qualify as a
“reorganization” within the meaning of Section 368 of the Code and the
regulations promulgated thereunder. In addition, neither Parent nor the Company
will (both before and after consummation of the Mergers and, if applicable, the
Roll-Up Mergers) take any actions which could reasonably be expected to prevent
such qualifications.”


                8.             Section 7.09(e) of the Agreement is hereby
deleted in its entirety and the following is hereby substituted therefor:


                “(e)             Upon request of Parent, the Company will use
its commercially reasonable efforts to provide that an audited balance sheet of
the Company as of September 30, 2003 accompanied by an audit report of Deloitte
& Touche LLP is delivered to Parent by the Effective Time, if practicable, or as
soon thereafter as is practicable, but in no event later than December 31, 2003,
it being understood that delivery of such audited balance sheet shall not be
deemed to constitute a condition to consummation of the Mergers, nor shall the
Effective Time be delayed in order to permit receipt of such audited balance
sheet and report if all conditions to the Mergers are otherwise satisfied.
Notwithstanding any other provision in this Agreement, Parent hereby agrees to
pay all of Deloitte & Touche LLP’s or other outside accounting firm’s fees and
expenses associated with the process set forth in this Section 7.09(e) unless
(i) this Agreement is terminated and (ii) the provisions of Section 9.03(c) are
triggered as a result of such termination, in which case, the Company shall pay
all of Deloitte & Touche LLP’s or other outside accounting firm’s fees and
expenses associated with the process set forth in this Section 7.09(e) in
addition to any other expenses payable by the Company under Section 9.03(c),
and, if applicable, Section 9.03(b).”


                9.             Section 8.01(c) of the Agreement is hereby
deleted in its entirety and the following is hereby substituted therefor:


                “(c)         Tax Opinions.


                              (i)          Company shall have received an
opinion of Skadden, Arps, Slate, Meagher and Flom LLP, in form and substance
reasonably satisfactory to Company, on the basis of certain facts,
representations (including those contained in the representation letters
described in Section 7.07(c) of this Agreement) and assumptions set forth in
such opinion, dated the Effective Time, to the effect that, for United States
federal income tax purposes, (A) except with respect to cash received in lieu of
fractional shares, the Company stockholders who receive Holdco Common Stock as
part of the Company Merger Consideration will recognize no gain or loss in the
Company Merger (taken together with the Company Roll-Up Merger or, if there is
no Company Roll-Up Merger, taken together with the Parent Merger) except that
such stockholders will recognize gain to the extent of cash received, if any, as
part of the Company Merger Consideration, and (B) the Company will recognize no
gain or loss in the Company Merger (taken together with the Company Roll-Up
Merger or, if there is no Company Roll-Up Merger, taken together with the Parent
Merger).


                               (ii)         Parent shall have received an
opinion of Morrison & Foerster LLP, in form and substance reasonably
satisfactory to Parent, on the basis of certain facts, representations
(including those contained in the representation letters described in Section
7.07(c) of this Agreement) and assumptions set forth in such opinion, dated the
Effective Time, to the effect that, for United States federal income tax
purposes, (A) none of Holdco, Parent, Parent Merger Sub, Company Merger Sub and
the Parent stockholders will recognize any gain or loss solely as a result of
the Parent Merger (taken together with the Parent Roll-Up Merger or, if there is
no Parent Roll-Up Merger, either taken together with the Company Merger or
considered in isolation), (B) except with respect to cash received in lieu of
fractional shares, the Company stockholders who receive Holdco Common Stock as
part of the Company Merger Consideration will recognize no gain or loss in the
Company Merger (taken together with the Company Roll-Up Merger or, if there is
no Company Roll-Up Merger, taken together with the Parent Merger) except that
such stockholders will recognize gain to the extent of cash received, if any, as
part of the Company Merger Consideration, and (C) the Company will recognize no
gain or loss in the Company Merger (taken together with the Company Roll-Up
Merger or, if there is no Company Roll-Up Merger, taken together with the Parent
Merger).”


                10.             Section 9.01(b) of the Agreement is hereby
deleted in its entirety and the following is hereby substituted therefor:


                “(b)             by either Parent or the Company, if the
Effective Time shall not have occurred on or before March 31, 2004 (the “Outside
Date”) (provided that the right to terminate this Agreement under this
Section 9.01(b) shall not be available to any party whose willful failure to
fulfill any obligation under this Agreement has been a cause of, or resulted in,
the failure of the Mergers to be consummated on or before such date); or”


                11.             This Amendment may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, and
delivered by facsimile, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.


                12.             All references in any document or agreement to
the Agreement shall refer to the Agreement, as amended hereby.


                13.             To the extent, if any, that a provision of this
Amendment conflicts with or differs from any provision of the Agreement, such
provision of this Amendment shall prevail and govern for all purposes and in all
respects.


                14.             As specifically amended by this Amendment, the
Agreement shall remain in full force and effect.




[Execution Page Follows]


--------------------------------------------------------------------------------


                IN WITNESS WHEREOF, the parties hereto have duly executed this
Amendment as of the date first written above.



HOLDCO    


By: /s/ Larry Kramer  

 

--------------------------------------------------------------------------------

 

Name: Larry Kramer  

Title: CEO



PARENT    


By: /s/ Larry Kramer  

 

--------------------------------------------------------------------------------

 

Name: Larry Kramer  

Title: CEO



COMPANY    


By: /s/ Kirk Loevner  

 

--------------------------------------------------------------------------------

 

Name: Kirk Loevner  

Title: CEO, President & Chairman  



PARENT MERGER SUB    



By: /s/ Larry Kramer  

 

--------------------------------------------------------------------------------

 

Name: Larry Kramer  

Title: CEO



COMPANY MERGER SUB    



By: /s/ Larry Kramer  

 

--------------------------------------------------------------------------------

 

Name: Larry Kramer  

Title: CEO

